PER CURIAM.
Mark F. Slone appeals the summary denial of his motion to correct illegal sentence filed in the trial court pursuant to Florida Rule of Criminal Procedure 3.800(a). Slone claims he should have received 258 days credit for the time he spent in jail prior to sentencing in case number 90-01203-CFA.
The trial court’s denial of the motion was based solely on the Judgment and Sentence. We are unable, however, to confirm that the amount of jail credit reflected on that form is correct because the trial court failed to attach to its order relevant portions of the record, if any, refuting Slone’s assertions.
Accordingly, we must reverse the trial court’s order. On remand, if the trial court again denies relief, it must attach portions of the record supporting the rejection of Slone’s contentions. See Summerall v. State, 637 So.2d 370 (Fla. 2d DCA 1994). If such record does not exist, an evidentiary hearing must be conducted.
Reversed and remanded.
FRANK, A.C.J., and FULMER and WHATLEY, JJ., concur.